DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed 8/2/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 5/24/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1,3-8,12-21 and 31-33 allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

wherein the sub-gate portion comprises: a sub-gate center portion; and sub-gate edge portions that comprise opposing end portions of the sub-gate  portion, respectively, in the second direction, wherein, in a first horizontal cross-sectional view, a first width of the sub-gate center
portion in the first direction is less than a second width of one of the sub-gate edge portions in the first direction, and wherein each of the source/drain regions comprises a protrusion portion protruding
toward a respective one of the sub-gate edge portions, as recited in claim 1; 
a spacer structure on a sidewall of the main gate portion; and

source/drain regions that are on opposing sides of the gate electrode,  respectively, and are connected to the plurality of semiconductor patterns, each of the source/drain regions comprising a protrusion portion protruding toward the gate electrode, wherein each of opposing edge portions of the sub-gate portion in the second direction comprises a tail portion adjacent to a respective one of the source/drain regions, wherein the spacer structure overlaps the tail portion of the sub-gate portion in the second

a gate electrode extending on the plurality of semiconductor patterns in a second direction that is perpendicular to the first direction, the gate electrode comprising a main gate portion that extends on the uppermost semiconductor pattern in the second direction and a sub-gate portion that is between two adjacent ones of the plurality of semiconductor patterns; and  source/drain regions that are on opposing sides of the gate electrode, respectively, and are connected to the plurality of semiconductor patterns,
wherein the sub-gate portion has a dumbbell shaped horizontal cross-sectional surface, and wherein the uppermost semiconductor pattern comprises a concave sidewall that contacts a protrusion portion of one of the source/drain regions, as recited in claim 18. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898